Title: David Hartley to the American Peace Commissioners, 12 August 1783
From: Hartley, David
To: American Peace Commissioners,Franklin, Benjamin,Adams, John,Jay, John,Laurens, Henry


          August 12 and 13 were of far greater diplomatic consequence than this
            exchange of formal letters about the birth of an English princess (the present letter
            and the commissioners’ answer of the following day) would suggest. On Tuesday, August
            12, at the weekly meeting of ministers at Versailles, Franklin and Adams learned that
            the French and Spanish definitive treaties with Great Britain had been prepared and
            corrected and were ready to be signed. The Americans presented Vergennes with a copy of
            their proposal for an Anglo-American definitive treaty, given to Hartley the previous
            Wednesday, which the French minister promised to review. By the time evening fell, however, all prospects
            for the success of that proposal had evaporated. A courier from England brought Hartley
            dispatches from Fox, including (in addition to notification of the royal birth) a letter
            of August 9 enclosing the king’s ratification of the preliminary articles and the text
            of a definitive treaty with the United States which Hartley was authorized to sign
            without further instructions. Hartley immediately informed Adams of
            this news, and the two made plans to travel together to Passy the next morning.
          On August 13 at Passy, Hartley and the American peace commissioners exchanged
            ratifications and examined the British proposal. Fox had characterized it as “purposely
            made out exactly & nearly literally conformable to the Provisional Articles,” as
            indeed it was, with the addition of a preamble and conclusion. Fox instructed that further commercial
            negotiations be postponed until they could be conducted by British and American
            ambassadors on their native soil. The Americans agreed, and plans were made to prepare
            texts of the definitive treaty as soon as possible.
          During these discussions, the commissioners informed Hartley that they had agreed to
            allow the ministers of the two Imperial courts to sign the treaty as mediators. Hartley
            vigorously opposed the idea, whereupon they assured him that they would be guided by the
            decision of his government and would wait for its answer. Either way, they said, they
            would sign the treaty as it stood.
          Hartley never did consult Fox on the issue of mediation, believing the concept to be
            “extremely offensive.” When or even if
            he communicated a final answer to the commissioners is not known. They were still
            waiting for a response on August 23, when Bariatinskii discussed the topic with
              Franklin. It is possible that the
            commissioners themselves dropped the issue, taking their cue from Vergennes. According
            to Adams’ account, when they told him “at last” of Hartley’s objections, Vergennes turned to Franklin and—using a tone that strongly suggested that
            “he did not wish the Mediation should take place”—pointed out that mediation could not
            be employed unless Hartley agreed. If
            that meeting took place on Tuesday, August 26, and Vergennes left it believing that no
            further obstacles would prevent his scheduling a signing ceremony, this would explain
            why he, Manchester, and Aranda had settled on a date by the following day.
         
          
            Gentlemen
            Paris Aug 12 1783
          
          I have the honour of transmitting to you a Copy of a Letter which I have received from
            Mr Fox, containing an Account of the Queen having been happily delivered of a Princess,
            and that her Majesty & the young Princess are as well as can be expected.
          Since the reconciliation which has happily taken place between our two Countries, I am
            happy in the opportunity of communicating to you such an occasion of our joint
            congratulations, as the first token of that satisfaction which your Country (and you as
            the Ministers of it in the present case) will receive from this and from every event,
            which may contribute to the happiness and honour of the King, the Queen & all the
            Royal Family of Great Britain.
          I am Gentlemen with the greatest respect and consideration Your most obedt Servt
          
            D Hartley
            To their Excellencies the Ministers Plenipotentiary of the United
              States of America &c &c &c
          
        